Murphy, P. J. (dissenting).
The essential unelaborated facts are that two police officers, while driving through a high crime area in the early morning hours, observed a man and a woman in a parked vehicle. Although there was no indication that the man and woman were engaged in illegal activity, the police approached with their turret lights and spotlights on. The car then began to move, at which point the police ordered the car to pull to the side. It was as a direct consequence of complying with this order that the defendant was searched and found to possess cocaine and certain photographs were taken of the vehicle as to which suppression has been sought.
The majority is apparently of the view that the seizure which occurred was permissible under the Fourth Amendment. In support of this conclusion, the majority reasons that because the officers were justified in making some inquiry they were also entitled to order the defendant to stop and pull to the side of the road. The majority reasons further that because this detention occurred merely to facilitate inquiry, it did not amount to a seizure. Indeed, the majority is of the view that no seizure occurred until some time after the initial detention when the police discovered that the vehicle had been reported stolen.
The majority’s analysis suffers from some very basic misconceptions. First, assuming that the police were entitled to *492inquire, it does not follow that they were, therefore, entitled to detain the defendant. It is well to recall that "The comm on - law power to inquire does not include the right to unlawfully seize. The minimum requirement for a lawful detentive stop is a founded suspicion that criminal activity is afoot” (People v Cantor, 36 NY2d 106, 114). The question then is not whether there was some ground for inquiry, but whether there was a sufficient predicate for a lawful detentive stop. In response to this single relevant inquiry, the majority seems to adopt two approaches. Initially, the majority argues that there was a basis for a lawful detentive stop and offers in sole support of this conclusion that the defendant’s attempt to drive away at the approach of the police "raised a reasonable suspicion that the driver had something to hide from the police, i.e. that criminal activity was afoot.” The majority then goes on to argue that, in any event, the stop of the defendant did not at its inception amount to a seizure and that there was, therefore, no need for a founded suspicion that criminal activity was afoot to render the detention lawful.
The latter majority contention, i.e. that the initial detention of the defendant did not amount to a seizure within the meaning of the Fourth Amendment, is simply untenable. The antiquated notion upon which the majority appears to rely, namely, that nothing short of a formal arrest qualifies as a Fourth Amendment seizure has, of course, long since been decisively rejected. "It is quite plain that the Fourth Amendment governs 'seizures’ of the person which do not eventuate in a trip to the station house and prosecution for crime— 'arrests’ in traditional terminology. It must be recognized that whenever a police officer accosts an individual and restrains his freedom to walk away, he has 'seized’ that person” (Terry v Ohio, 392 US 1,16). And, indeed, the courts of this State have, in conformity with the command of Terry, recognized that "[wjhenever an individual is physically or constructively detained by virtue of a significant interruption of his liberty of movement as a result of police action, that individual has been seized within the meaning of the Fourth Amendment (Terry v. Ohio, supra). This is true whether a person submits to the authority of the badge or whether he succumbs to force” (People v Cantor, 36 NY2d 106, 111, supra). Here, it would seem unarguable that when the defendant obeyed the police order to pull the car he was driving to the side of the street, he submitted to the authority of the badge and thereby suffered a Fourth Amendment seizure. Indeed, unless it be supposed that a reasonable person when commanded by a *493police officer to stop would think himself free to leave nonetheless, there can be no other conclusion but that the defendant was seized from the moment he obeyed the police officers’ injunction (see, United States v Mendenhall, 446 US 544, 554).
The law is clear both as a matter of constitutional precept and statutory mandate: "Before a person may be stopped in a public place a police officer must have reasonable suspicion that such person is committing, has committed, or is about to commit a crime (CPL 140.50)” (People v Cantor, supra, at 112). What then was the basis for the stop of the defendant? According to the majority it was simply that the defendant attempted to drive away as the police approached. This circumstance, claims the majority, justified the inference "that the driver had something to hide from the police, i.e. that criminal activity was afoot.” The inference that the majority would draw, however, is not only factually tenuous, but legally impermissible. The failure to submit to police inquiry cannot by itself constitute grounds for a seizure. This is so both because ours is an accusatorial rather than inquisitorial system of justice in which the individual is under no obligation to facilitate his own conviction (US Const 5th Amend; People v Howard, 50 NY2d 583, 590), and because under the Fourth Amendment an individual is entitled to be free from detention amounting to seizure unless there is at the outset sufficient cause to support the detention (see, People v Howard, supra). Where sufficient cause does not exist, an individual retains what has been aptly described as the "right to be let alone” (Olmstead v United States, 277 US 438, 478 [Brandéis, J., dissenting]) and may with impunity refuse to submit to police inquiry, even when the inquiry is appropriate. Thus, it is a "settled principle that while the police have the right to request citizens to answer voluntarily questions concerning unsolved crimes they have no right to compel them to answer” (Davis v Mississippi, 394 US 721, 727, n 6).
Plainly, a person’s assertion of either his right to refuse to submit to police inquiry or his right to be free of seizures unsupported by sufficient cause, cannot be cited in sole justification of an inference of criminal activity or of an otherwise unsupportable seizure. The claim to the contrary, implicit in the majority memorandum, renders the fundamental rights at issue wholly illusory. Indeed, it would appear that, according to the majority, an individual cannot avoid police inquiry except at the price of inviting seizure. Of course, this radical formulation, so fundamentally at odds with the aforecited constitutional guarantees essential to the maintenance of a *494free society, finds no support in controlling decisional law. The Court of Appeals, in language which the majority pointedly fails to address, has in fact held unambiguously that "[a]n individual to whom a police officer addresses a question has a constitutional right not to respond. He may remain silent or walk or run away. His refusal to answer is not a crime. Though the police officer may endeavor to complete the interrogation, he may not pursue, absent probable cause to believe that the individual has committed, is committing, or is about to commit a crime, seize or search the individual or his possessions, even though he ran away” (People v Howard, 50 NY2d 583, 586, supra).
Here, while the police were perhaps justified in undertaking inquiry given that the car in which the defendant and his companion sat was parked in an otherwise desolate area known for its high incidence of crime, the fact remains that, the officers, on approaching the car, had absolutely no objective basis to infer that criminal activity was afoot. The inference of criminality did not, and as a matter of law could not, thereafter materialize simply by virtue of the defendant’s attempted assertion of his right to be free from police intrusion. "[WJhere * * * there is nothing to establish that a crime has been or is being committed, flight, like refusal to answer, is an insufficient basis for seizure or for the limited detention that is involved in pursuit” (People v Howard, supra, at 592).
The conclusion would seem unavoidable that the seizure of the defendant was undertaken without the predicate required by the Fourth Amendment. The fruits of the search which followed as a direct consequence of this illegal seizure should, therefore, have been suppressed.
Having reached this conclusion, it should be evident that I am unable to discern any merit to the standing argument set forth in the concurring memorandum and agree with the criticisms of that argument set forth in the majority memorandum.